Exhibit Company Contact: Investor Relations: PHC, Inc. Liolios Group, Inc. Bruce A. Shear Ron Both or Cody Slach President & CEO info@liolios.com Tel: 978-536-2777 Tel: 949-574-3860 PHC Reports Second Quarter Fiscal 2009 Results Peabody, Mass. – February 13,2009 – PHC, Inc., d/b/a Pioneer Behavioral Health (AMEX:PHC), a leading provider of inpatient and outpatient behavioral health services, reported financial results for the company’s second fiscal quarter ended December 31, 2008. Second Quarter Fiscal 2009 Highlights · Patient care revenue totaled $10.1 million, off less than one percent from the same year-ago quarter · Signed agreement for sale of Pivotal Research Centers for a total consideration of $5.0 million, of which $2.0 million is contingent on future revenue · Established rate increases for major contracts effective January 1, 2009 Key Financial Indicators (Dollars in thousands, except per-share amounts.) Q2 FY2009 Q2 FY2008 Total revenues* $11,020 $11,273 Patient care revenues 10,106 10,147 Net income (loss)* (404) 524 Earnings (loss) per share – Basic & Diluted* (0.02) 0.03 *From continuing operations. Income/loss includes start-up losses from Seven Hills Behavioral Institute and Capstone Academy in the second fiscal quarter of approximately $1.1 million. Second Quarter 2009 Financial Results For the second fiscal quarter ended December 31, 2008, net revenue from operations totaled $11.0 million (excluding discontinued operations). This represented a decrease of 2.2% from $11.3 million in the second quarter of fiscal Patient care segment revenue totaled $10.1 million, off less than one percent from the same year-ago quarter. The slight decrease in patient care revenue was due primarily to the effect of general economic conditions offset partially by the contribution of newly opened operations. Contract support services revenue from the company’s Wellplace subsidiary decreased 19% to $0.9 million.This decrease is due to the expiration of a smoking cessation contract with a government contractor. The company has submitted a bid to continue and expand the contract should the contractor decide to continue the program.PHC expects to increase contract support service revenue through new contracts for EAP (Employee Assistance Programs) and smoking cessation programs. Income from continuing operations was a loss of $843,000, as compared to income of $834,000 in the same period a year ago. The loss includes more than $790,000 in startup losses related to the company’s Seven Hills Behavioral Institute and approximately $307,000 from startup expenses at Capstone Academy. The net loss from continuing operations was $404,000 or ($0.02) per basic and fully diluted share (based on 20.1 million basic and fully diluted shares), which compares to net income from continuing operations in the same year ago quarter of $524,000 or $0.03 per basic and fully diluted share (based on 20.1 million basic shares and 20.5 million diluted shares). The loss includes approximately $1.1 million in aforementioned new facility startup expenses, plus expenses related to increased utilization of capitated contracts in the company’s Harmony division. Losses at Harmony are not expected to continue due to improved margins from significant rate increases from two major renegotiated contracts which became effective January 1, 2009. Second Quarter 2009 Operational Highlights Pioneer announced at the end of December 2008 the final agreement for the sale of Pivotal Research Centers, which comprise the pharmaceutical studies segment, to Premier Research Group PLC for total consideration of $5.0 million. The divestiture of this business will allow Pioneer to focus on its core business of delivering behavioral health programs and services. This transaction is expected to close by the end of the current month. During the quarter, the company advanced the development of its Capstone Academy in Detroit, Michigan, and in January 2009 officially opened this new facility.
